O’QUINN, J.
Appellants sued appellees in trespass to try title to certain land. Appellees answered by general demurrer, plea of not guilty, and the 2, 4, 10, and 25 year statutes of limitation. Appellees also, by appropriate pleas in cross-action, set up title in themselves to the land, and prayed for judgment for title and possession of same. At the close of the evidence the court instructed the jury to return a verdict against appellants and in favor of appellees for the land, which was done, and judgment accordingly entered. Motion for a new trial was overruled, and the case is before us on appeal. Neither party has filed briefs. No fundamental error appearing upon the face of the record, the judgment should be affirmed; and it is so ordered. Affirmed.